Name: 2000/373/EC: Commission Decision of 26 May 2000 concerning the request by France to maintain pursuant to Article 18(3) of Directive 1999/5/EC of the European Parliament and of the Council (the 'R&TTE Directive') a requirement for telecommunications terminal equipment intended for connection to the analogue public switched telephone network of France Telecom (notified under document number C(2000) 1390) (Text with EEA relevance) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  Europe
 Date Published: 2000-06-08

 Avis juridique important|32000D03732000/373/EC: Commission Decision of 26 May 2000 concerning the request by France to maintain pursuant to Article 18(3) of Directive 1999/5/EC of the European Parliament and of the Council (the 'R&TTE Directive') a requirement for telecommunications terminal equipment intended for connection to the analogue public switched telephone network of France Telecom (notified under document number C(2000) 1390) (Text with EEA relevance) (Only the French text is authentic) Official Journal L 135 , 08/06/2000 P. 0025 - 0026Commission Decisionof 26 May 2000concerning the request by France to maintain pursuant to Article 18(3) of Directive 1999/5/EC of the European Parliament and of the Council (the "R& TTE Directive") a requirement for telecommunications terminal equipment intended for connection to the analogue public switched telephone network of France Telecom(notified under document number C(2000) 1390)(Only the French text is authentic)(Text with EEA relevance)(2000/373/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 1999/5/EC of the European Parliament and of the Council of 9 March 1999 on radio equipment and telecommunications terminal equipment and the mutual recognition of their conformity(1), and in particular Article 18(3), thereof,Whereas:(1) Directive 1999/5/EC establishes a regulatory framework for the placing on the market, free movement and putting into service in the Community of radio equipment and telecommunications terminal equipment. Member States must apply its provisions and notably ensure that equipment meeting the essential requirements contained in article 3 as of 8 April 2000. Apart from the essential requirements referred to in Article 3(1), the Member States may request to continue, for a period of up to 30 months following this date to require telecommunications terminal equipment not to be capable of causing unacceptable deterioration of a voice telephony service accessible within the framework of the universal service as defined in Directive 98/10/EC of the European Parliament and of the Council(2).(2) France requested by letter of 18 October 1999 to apply Article 18(3) for the full period of 30 months for terminal equipment to be attached to the network of France Telecom. The main reason for the request is the fact that around 22,2 % of the analogue extension lines of the France Telecom network offering the Voice Telephony service are not equipped to limit power consumption by terminals. Interface cards in the network as well as end-user equipment connected to such extension lines risk to wear out more quickly due to overheating if terminals don't limit current. Therefore a particular situation within the meaning of Article 18(3) can be considered to exist in France, justifying a continuation for the affected lines of the existing regulatory requirements.(3) France Telecom is taking measures to resolve this situation by introducing current limitation in the network. These measures will minimise the risks within 30 months after 8 April 2000.(4) According to Article 6(3) of Directive 1999/5/EC, manufacturers have to provide information for the user on the intended use of telecommunications terminal equipment. Such information shall be sufficient to identify interfaces of the public telecommunications networks to which the equipment is intended to be connected.(5) Only equipment declared for connection to the affected lines needs to delimit current to ensure that unacceptable deterioration of a voice telephony service is not caused,HAS ADOPTED THIS DECISION:Article 1France may continue to require telecommunications terminal equipment, intended for connection to lines of the network of France Telecom which don't delimit current used by such equipment, not to be capable of causing unacceptable deterioration of a voice telephony service accessible within the framework of the universal service accessible within the framework of the universal service as defined in Directive 98/10/EC.Article 2This Decision is addressed to the French Republic.Done at Brussels, 26 May 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 91, 7.4.1999, p. 10.(2) OJ L 101, 1.4.1998, p. 24.